McLaughlin, J. (dissenting):
In my opinion, the error in the admission of evidence as to other suits having been brought to recover damages for the same libel was cured by the charge made at the request of the plaintiff’s attorney, that the jury were not to take into consideration the fact that the same libel had been published in other newspapers, or that the plaintiff had sued other papers.
I, therefore, dissent.
Davis, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.